Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney 
Theodosios Kountotsis on January 14, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (
Claims 1, 8 and 15 are amended as follows.

1. (Currently Amended) A computer-implemented method executed on a processor for optimal experimental design to correct a misspecified model approximating a behavior of a dynamic system, the method comprising:
formulating a plurality of experiments each with a Bayesian D-optimality criterion; 
determining experimental settings for configuring controllable experimental parameters based on mutual information and submodularity, the controllable experimental parameters 
measuring informative values associated with each choice of experimental design, as prescribed by the controllable experimental parameters;  
	learning a correction function based on the measured informative values;
	determining an experimental design setup for gaining information content; and
	combining the information content derived from the experimental design setup with the experimental settings and the correction function to construct a corrected model of the dynamic system,    
	wherein submodularity of each of the plurality of experiments includes greedy maximization of submodular.

8. (Currently Amended) A computer system for optimal experimental design to correct a misspecified model approximating a behavior of the dynamic system, the computer system comprising: 
a memory; and
a processor in communication with the memory, wherein the processor is configured to: 
formulate a plurality of experiments each with a Bayesian D-optimality criterion; 
determine experimental settings for configuring controllable experimental parameters based on mutual information and submodularity, the controllable experimental parameters configured such that an uncertainty associated with model prediction following a measurement is minimized compared to an uncertainty before collection of data;  

		learn a correction function based on the measured informative values;
	determine an experimental design setup for gaining information content; and
combine the information content derived from the experimental design setup with the experimental settings and the correction function to construct a corrected model of the dynamic system,    
wherein submodularity of each of the plurality of experiments includes greedy maximization of submodular.     

15. (Currently Amended) A non-transitory computer readable storage medium comprising a computer readable program for optimal experimental design to correct a misspecified model approximating a behavior of the dynamic system, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: 
formulating a plurality of experiments each with a Bayesian D-optimality criterion; 
determining experimental settings for configuring controllable experimental parameters based on mutual information and submodularity, the controllable experimental parameters configured such that an uncertainty associated with model prediction following a measurement is minimized compared to an uncertainty before collection of data;  
measuring informative values associated with each choice of experimental design, as prescribed by the controllable experimental parameters;  
	learning a correction function based on the measured informative values;
	determining an experimental design setup for gaining information content; and

	wherein submodularity of each of the plurality of experiments includes greedy maximization of submodular.      


Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 8 and 15. References Khodja, Bollas, Oros or combination thereof do not expressly disclose experimental design to correct a model with experimental settings parameters being determined based on mutual information and sub-modularity based on greedy maximization and with a correction function inferred from measurements associated with experiments formulated with Bayesian D-optimality criterion.


Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124